Matter of Zoey A. (Felicia A.) (2016 NY Slip Op 03954)





Matter of Zoey A. (Felicia A.)


2016 NY Slip Op 03954


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


1173 1172

[*1]In re Zoey A., A Child Under the Age of Eighteen Years, etc.,
andFelicia A., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the child.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about February 28, 2014, which found that respondent mother neglected the subject child, unanimously affirmed, without costs. Appeal from order of disposition, entered on or about April 15, 2014, which, inter alia, placed the child with the Commissioner of Social Services until the completion of the next permanency hearing, unanimously dismissed, without costs, as moot.
Any challenge to the order of disposition is moot as the terms of the order have expired, and the mother's parental rights have since been terminated (see e.g. Matter of Erica D. [Maria D.], 77 AD3d 505 [1st Dept 2010]).
A preponderance of the evidence supports the finding that the child's physical, mental or emotional condition was in imminent danger of becoming impaired as a result of the mother's mental illness and resistance to treatment (see Family Ct Act §§ 1046[b][i]; 1012[f][i][B]). The record shows, inter alia, that the mother exhibited bizarre behavior while caring for the then-infant child, including handling her roughly, failing to support the child's head and neck, failing to attend to her hygienic needs, and leaving her unattended. Furthermore, the mother refused to acknowledge her severe, symptomatic mental illness, or comply with any treatment regimen (see [*2]Matter of Karma C. [Tenequa A.], 122 AD3d 415 [1st Dept 2014]; Matter of Cerenithy Ecksthine B. [Christian B.], 92 AD3d 417, 419-420 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK